-internal revenue service appeals_office marrows road suite newark de release number release date date date uil code certified mail department of the treasury person to contact employee id number tel fax refer reply te ap fe la jw in re eo revocation tax period s ended form required to be filed employer_identification_number last day to file a petition with the united_states tax_court wl dear this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code irc from federal_income_tax under sec_501 our adverse determination was made for the following reason s it is determined that you do not qualify as exempt see sec_1_501_c_3_-1 during -we have determined your net_earnings inured to the benefit of organizations exempt from federal_income_tax under sec_501 of the code are required to operate exclusively for charitable educational or other exempt purposes organizations are not operated exclusively for exempt purposes if the net_earnings of the organization inure in whole or in part to the benefit of private shareholders or individuals of the organization and 2g your founders and principal officers by regularly paying their personal living_expenses without contemporaneously recording the expenditures as salary or compensation the funds inuring to your founders and principal officers were substantial in comparison to your total expenditures and were multiple or repeated over a pattern of years you have not implemented safeguards to prevent a recurrence of funds inuring to your principal officers as such you have not operated exclusively for exempt purposes and have operated for the benefit of the private interest of your principal officers in contravention of the requirements of sec_1_501_c_3_-1 the revocation of your exempt status is effective date contributions to your organization are not deductible under code sec_170 of time is granted file the returns in accordance with their instructions you are requirec to file federai income_tax returns on the form indicated above you should file these returns within days from the date of this letter unless a request for an extension and do not send them to this office processing of income_tax returns and assessment of any taxes due will not be delayed because you have filed a petition for declaratory_judgment under code sec_7428 if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed within days from the date this determination was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c we will notify the appropriate state officials of this action as required by code sec_6104 you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements lf you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely ll fal charles fisher team manager tax_exempt_and_government_entities_division defartment of the treasury internal_revenue_service n blythe fresno ca date taxpayer_identification_number form_990-pf tax_year s ended december person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 c of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to publication also includes appeal an internal_revenue_service irs decision information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in if we issue a determination_letter to you based on technical_advice no publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice bn letter catalog number 34809f o n if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition ina united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at tel fax if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and - thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter catalog number 34809f a ill 886a fom name of taxpayer nn xxxkx department of the treasury - intemal revenue service explanation of items no sche dule no or dule exhibit year period ended -- issues facts issue should the organization's private_foundation_status under sec_507 of the internal_revenue_code be modified to that of a publicly_supported_organization under sec_509 and sec_170 because it passed the public support_test issue should the organization's federal tax exempt status under internal_revenue_code sec_501 be revoked for failure to operate exclusively for one or more exempt purposes specified in such section xxxxx was incorporated in august advanced ruling recognizing it as an organization exempt from federal_income_tax under sec_501 and foundation statu sec_509 and sec_170 of the internal revenue the advanced ruling period began on august code in letter dated september in xxx xxx the organization received the and ended on december on date the service sent letter and form_8734 to the organization requesting it to establish that it is a publicly_supported_organization under either sec_509 and sec_170 or sec_509 of the code the organization responded to the request by completing and returning form_8734 on date the service sent letter to the organization requesting additional information before issuing a final_determination of the foundation status the response due_date was date the organization did not respond to the request for additional information until date since the service did not receive the requested information by date it issued a final_determination on date ruling that the organization under sec_508 of the code presumed to be a private_foundation as of the day after the end of the advanced ruling period n addition the organization was presumed to be a private_foundation as of the first day of its first tax_year for purposes of sec_507 and sec_4940 of the code the above presumption was rebuttable the organization may request a non-private foundation reclassification by proving that it is organization took no action to rebut the service’s final_determination in fact a publicly_supported_organization however the form 886-a rev department of the treasury - internal_revenue_service page -1- -- cork form 886a om name of taxpayer p xxxxx deparment of the treasury internal reveriue service ee explanation of items schedule no or chect exhibit year period ended the organization ha sec_4 form_990-pf filing requirement however that form has not been filed since during the examination financial support of the four years prior to the year under examination was reviewed for the purpose of determining the public support percentage substantially_all of financial support was public supports and program service fees the public support percentage was computed to determine whether or not the organization qualifies for non-private foundation status the aggregate public support for the four years prior to the year under examination was dollar_figure pf public support was computed using the bank statements from the same periods since the organization did not file form the exempt purposes as stated in the article of incorporation are to propagate the christian gospel to provide teaching and training that will help to establish christian in their faith the organization conducts the following activities conferences speaking engagements and radio programs the organization conducts conferences out of rented facilities such as hotels and bailirooms in ‘the organization added a television program titled 'to its activities the television program is aired on channel cable television or regular broadcast from 30am - 00am on tuesday and thursday at the end of the program the organization asks for donations and supports the sources of support included public contributions registration fees at conferences and love offerings at speaking engagements for the tax_year ended december the organization received dollar_figure dollar_figure of public supports and fees exhibit total expenses were exhibit there was no non-cash expense such as depreciation that would reduce the net_income net_income for the year totaled dollar_figure however the ending bank balance on december ‘ showed an increase of only dollar_figure from dollar_figure on january to on december when asked why the ending bank balance did not reflect the change in net_income the chief financial officer disclosed that the president bought dresses clothes etc at jc penny kohl’s gottschalk etc for speaking engagements and conferences using the organization’s funds per the chief financial officer the president thought that these dresses and clothes that she bought were business related the purchases of dresses and clothes were not reported on the organization’s schedule of expenses other expenses reported on schedule of expenses included car maintenance gas form 886-a rev department of the treasury - internal_revenue_service page -2- a form_8 name of taxpayer pay xxxkxx department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended car registration and insurance and cell phone paid for the president's personal car these expenses totaled dollar_figure at the conclusion of the interview the revenue_agent informed the president chief financial officer and the representative of potential revocation of exemption on ground of inurement the chief financial officer said have mercy the result of the financial examination disclosed the extent of the abuse of the organization's funds by the president the president used the organization's atm card to purchase groceries household supplies decorations toys movies shoes etc pay her personal credit card debts and withdraw cash exhibit from available bank statements atm card ‘related expenses included purchases of purchases totaled dollar_figure personal expenses made at a christian store and monthly bank service charges of dollar_figure purchases made at places such as von store market savemart walgreen longs drug crafters palace trader joe bath body works bed bath beyond toy r us blockbuster payless shoes kmart etc accounted for dollar_figure personal credit card capital one accounted for s payments for the president's atm cash withdrawals accounted for no substantiations such as invoices were available for atm card purchases in the president also used the organization's checks to pay for her personal expenses from the available bank statements and canceled checks check purchases totaled dollar_figure exhibit check payments for the president’s personal credit cards such as gottschalk capital one jc penney and providian accounted for dollar_figure such as hair cut dining spa and salon household supply newspaper etc accounted for dollar_figure no substantiations such as invoices were available for check purchases other personal living_expenses vin the abuse of the organization's funds continued into exhibit totaled dollar_figure ended december purchases of dollar_figure made at a christian store and monthly bank service charges of dollar_figure atm card purchases for the year _ elated expenses included g personal living_expenses such as groceries household supplies home decorations and cash withdrawals accounted dollar_figure for atm card purchases no substantiations such as invoices were available totaled dollar_figure' check purchases for the year ended december related expense included offerings donations to other ministries of dollar_figure exhibit and facility rental of form 886-a rev department of the treasury - internal_revenue_service page -3- f 886a - form name of taxpayer i xxxxkx p department of the treasury- internal reveriue service explanation of items chedule no or schedule n exhibit year period ended personal living_expenses such as payments for the president’s personal credit cards s dining hair cuts groceries etc accounted for dollar_figure at the conclusion of the financial examination the revenue_agent interviewed the representative further to determine whether the abuse of the organization's funds was an isolated incident or it was on going the representative disclosed he was aware of the fact that the president has been using the organization's funds for her personal living_expenses since he became an outside accountant of the organization in the past the representative would ask the president if she paid herself salaries or wages the president response was no the representative would then ask if the president she used the organization’s funds to pay for her personal living_expenses the president responded yes the representative would then ask the president for the canceled checks the president paid for her personal expenses the representative totaled those checks up and issued a w-2 and filed delinquent form 941s the representative kept the organization and president in compliance with tax laws by having the organization issuing and filing forms w-2 w-3 and delinquent form sec_941 and the president reporting the amounts as income on her form_1040 u s individual_income_tax_return up in _ he representative gave up trying to get the president to give him the until canceled checks that she paid for personal living_expenses he was tired of making phone calls asking for information and preparing delinquent what’s the point she knew what she had to do but she did not do it for the tax years ended december wage and tax statement or form_1099 miscellaneous income for the amount the president paid for her personal living_expenses the organization did not file form_941 employer's quarterly tax_return to report the amount_paid for the president’s personal living the organization did not issue form w- and expenses the agent sent out a preliminary report proposing modification of the on january organization's foundation status from private_foundation to that of a publicly_supported_organization and revocation of the organization's federal tax exempt status under sec_501 the agent also solicited the organization’s positions on the proposed actions on january sec_7428 agreeing to the proposed foundation ‘modification and revocation on february the organization sent the agent a written_statement revoking its previous agreement sec_2 and requested a conference with the agent’s immediate supervisor the agent received signed form sec_6018 consent to proposed action - form 886-a rev department of the treasury - internal_revenue_service page -4- i ‘ fom sec_864 i eo laxpayyet ee nam or xxx x tre z - panmes che tresury incmal revenue service explanation of items ta _ oof schedule no or exhibit year period enacd ee xxx acknowedged that the facts of the case are accurale during the un-agreed conference with sciing group manager and the agent on date the chief financial officer and he and his wife also the president of the organization did not digpute the facts and the law sec_2eplicsble to this case xxx acknowledged that what his wife did violated the laws xxx protested that the organization and governing the orgenization however federal tax axemot status paying his wifé are being taxed three times losing the the excise_taxes and paying the corrections amount to another public charity xxx acknowledged that the representative has advised them on several occasions nat to xxx went on to state commingle personal expenses with the organization's expenses xxkx's that the representative did not thoroughly explain to them the ramifications of practices of commingling persone living_expenses with the orgsnization’s expenses per xxx the bell was not loud enough to what his wife did with the organizetion's funds xxx other people told her that she could use the organization's money for personal living_expenses such as clothes car ingurence oell phones elc xxx was busy with his job and did not pay attention xxx was filing quarterty reports up until 02nd thought thet was in compliance with the laws per sec_509 defines ths term private_foundation to mean any domestic or foreign organization described in sec_501 other than an organization described in sec_509 a1 of orgenizations which fall into the categories excluded from the definition of private_foundation are generally those which either have broad public support or actively function in gs supporting relationship to such organizations organizations which test for public safety are also excluded intemal revenue code sec_509 a excludes from the definition of private_foundation organizations described in sec_170 ha sec_170 kaxvi af the code describes organizations that normally receive a substantial part of thair support from governmental units and or from direct or indirect convibutions from the general_public sec_1 bk5 ib of the regulations provides mechanical test for determining whether or not an organization will be considered to be publicly supported under this test an oenization will bs considered to be publicly supponed organization for iis current taxable eel form 886-a reve deparunent of the treasury ine rnal revenue service page - on a name of taxpaye xxxkk department of the treasury internal_revenue_service explanation of items schedule no or exhibit year period fnded year and the taxable_year immediately succeeding its current_year if for the four taxable years immediately preceding the current taxable_year the total amount of the support which the organization receives from governmental units from donations made directly or indirectly by the general_public or from a combination of these sources equal sec_33 percent or more of the total support of the organization for such four taxable years sec_509 excludes from the definition of private_foundation an organization that normally receives not more than one-third of its support from investments and more than one- third of its support from contributions membership dues and assessments and gross_receipts from activities relating to its exempt_purpose internal_revenue_code sec_509 excludes organizations from private_foundation classification by reason of their close relationship to those public_charities classified as either sec_509 or sec_509 organization sec_509 supporting organizations have neither broadly based support nor do they engage in an inherently public or charitable activity sec_509 organizations must meet three tests organizational and operational_test relationship_test and lack of outside control overall these tests seek to define the extent of control or involvement of the irc section test a or sec_509 supported_organization and the lack of control or involvement of others sec_509 excludes from the definition of private_foundation an organization that is organized and operated exclusively for testing for pubic safety the definition of testing for public safety includes testing of consumer products such as electrical products to determine if they are safe for the general public’s use sec_501 of the internal_revenue_code exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or form 886-a rev department of the treasury - internal_revenue_service page -6- ‘form 886a i name of taxpayer xxx department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_1_501_c_3_-1 of the regulations clarifies that an organization is not operated exclusively for exempt purposes if its net earning inures to the benefit of private individual section a -1 c of the regulations defines private_shareholder_or_individual as persons having personal and private interest in the activities of the organization sec_4 c -1 d ii of the regulations states an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interest such as designated individuals the creator or his family shareholders or the organization or persons controlled directly or indirectly by such private interests in the founding church of scientology v united_states f 2d ct_cl the court held that the founding church of scientology did not qualify for exemption under sec_501 because its net_earnings inured to the benefit of the organization's founder and members of his family the courts issued similar rulings in people of god community v commissioner 75t c no8 74_tc_531 unitary mission of church of long island inc v commissioner 74_tc_507 73_tc_196 the basic unit ministry of schurig v u s ustc dollar_figure d d c church of the transfiquring spirit inc v commissioner 76_tc_4 and 823_f2d_1310 cir revrul_81_94 1981_1_cb_330 held that an exempt_organization operates to serve the private interest of the designated individual is not operated exclusively for religious or charitable purposes therefore it does not qualify for exemption from federal_income_tax under sec_501 of the code form 886-a rev department of the treasury - internal_revenue_service page -7- form 886a i name of taxpayer xxxkxk department of the treasury- intemal revenue enue explanation of items service serv schedule no or tal exhibit year period ended governments position issue xxxxxs' sources of financial support have not changed over the years since it was originally classified as an organization described by sec_509 and sec_170 of the internal_revenue_code total support it was reasonably ‘ constitutes support from governmental units and or from direct or indirect support based on the manners the organization operates the broad public supports and the result of the financial examination for the tax_year ended december expected that substantially_all of supports were public supports of the dollar_figure s from the general_public exhibit this amount equates to percent of the organization’s total support since financial support from governmental units and or from direct or indirect public support satisfied the percent support_test required by sec_1 b iii b of the regulations the organization qualifies as an organization described in sec_509 and sec_170 of the code the organization was classified as a private_foundation because it failed to respond to the service’s request for additional information on a timely manner and not because it failed to pass the public support_test organization subsequently submitted to the service on may percent of supports was public supports exhibit the organization clearly passed the public a review of information the disclosed that _ support_test required by sec_1 b iii b of the regulations the effective date of this modification will be january issue an organization to be qualified as an entity described in sec_501 of the internal_revenue_code or in certain other categories of tax-exempt_organization must be organized and operated so that no part of its net earning inures to the benefit of any private_shareholder_or_individual the essence of the concept is to ensure that a tax-exempt charitable_organization is serving a public interest and not a private interest sec_1_501_c_3_-1 of the regulations made it clear that an organization is not operated exclusively for exempt purposes if its net earning inures to the benefit of private individual xxxxx was operated exclusively to serve the private interest of the president rather than the while expenses necessary interest of the public to carry out the organization’s exempt purposes accounted for for the tax_year ended december the president spent dollar_figure of the organization’s fund on her personal living_expenses exhibit the president's form 886-a rev department of the treasury - internal_revenue_service page -8- ot form 886a name of taxpayer yeer rerioc ended xxxka personal living_expenses were dollar_figure times more tnan purpose activities perceni as compared to pe personal living vs exempt_function expense o e exempi function expense sec_12 personal living expense sec_88 i personal living_expenses ge exempt_function expenses for the tax_year ended december exempt_activities were only dollar_figure vhile the expenses necessary to carry out the the president’s personal living_expenses accounted for cor percent of the organization’s cash disbursements exhibit re personal living_expenses vs exempt_function expenses - - - o - - - - - _ - exempt_function expense sec_29 personal living expense sec_71 form 886-a rev f personal living_expenses f exempt_function expenses e e aeons teasury - ime pies sne vemuee lervice terese beever cerny o o a a department of the ‘treasury - internal_revenue_service ‘form 886a _ name of taxpayer explanation of items schedule no or exhibit year period ended xxxxkx sec_1 c -1 d ii of the regulations specifically states that an organization is not organized or operated exclusively for religious charitable scientific testing for public safety literary of educational unless it serves a public rather an a private interest revrul_81_94 1981_1_cb_330 further clarifies sec_1 c -1 d ii of the regulations by stating that an exempt_organization operates to serve the private interest of the designated individual is not operated exclusively for religious or charitable purposes therefore it does not qualify for exemption from federal_income_tax under sec_501 of the code in the founding of god church of scientology v united_states f 2d ct_cl people community v commissioner t c no 74_tc_531 unitary mission of church of long island inc v commissioner 74_tc_507 73_tc_196 the basic unit ministry of schurig v u s ustc dollar_figure d d c 76_tc_1 and church of scientology of california position that an organization did not qualify for exemption under sec_501 because its net earninas inured to the benefit of the organization’s founder and members of his family was not operated exclusively for religious charitable and scientific purposes xxxxx when substantially_all of the organization's assets were used to pay for the president's personal should be revoked living_expenses therefore the federal tax exempt status of xxxxx the effective date of this revocation will be date v commissioner 823_f2d_1310 cir the courts upheld the service's response to the organization's positions based on the facts and applicable laws the service believes that it made correct determinations of deficiencies related penalties modification and revocation of the organization's tax exempt status under sec_501 please refer to the facts and laws sections taxpayers position the organization and the president agreed with the government's positions and had signed form sec_6018 dated date to memorialize the present intent on date the president sent a written_statement to the revenue_agent revoking their previous agreement without providing the reason s for disagreeing with the government's positions the president requested a conference with the agent and the agent’s immediate supervisor form 886-a rev department of the treasury - internal_revenue_service page -10- tt cela form_8864 name of taxpayer xxxkk deparment of the treasury- internal_revenue_service explanation of items schedule no or exhibit year period ended during the un-agreed conference with acting group manager and the agent on february xxx provided the following positions on issue sec_1 and the chief financial officer issue xxx has not provided an official position on issue xxx acknowledged that what his wife did issue the chief financial officer xxxxx acknowledged that the facts of the case are accurate and he is not disputing those facts violated the laws governing the c organizations however organization and his wife are being taxed three times losing the status paying the excise_taxes and paying the corrections amount to another public charity his main objection is that he and his wife are not financially capable of paying the dollar_figure ‘xxx requested that the agent and the corrections to another publicly supported charity acting group manager to exercise flexibility on the corrections amount by reducing or abating the corrections xxx protested that the federal tax exempt - in a written_statement the president provided the following position we believe you have errored in your determination of deficiencies related penalties and the modification of tax exempt status conclusions eee issue since xxxxxx satisfied the public support_test under sec_1 b iii b of the regulations its foundation status should be modified to that of a publicly_supported_organization described under sec_509 and sec_170 b a vi the effective date of this modification will be date issue since xxxxxx failed to operate exclusively for one or more exempt purposes described in sec_501 of the internal_revenue_code its federal tax exempt status should be revoked the effective date of this revocation will be date form 886-a rev department of the treasury - internal_revenue_service page -11-
